899 F.2d 1222
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jimmie L. WHITTLER, Defendant-Appellant.
No. 90-1153.
United States Court of Appeals, Sixth Circuit.
April 12, 1990.

Before RALPH B. GUY, Jr., and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendant appeals his conviction and one-year sentence for illegal food stamp redemption in violation of 7 U.S.C. Sec. 2024(c).  It appearing from the documents before the court that the defendant's notice of appeal was untimely filed, the defendant was directed by order entered March 13, 1990 to show cause why this appeal should not be dismissed for lack of appellate jurisdiction.  We are now in receipt of the defendant's response.


2
The final judgment for purposes of appeal in a criminal proceedings is the sentence.   Berman v. United States, 302 U.S. 211, 212 (1937).  In this case, the district court entered the judgment and commitment order on October 25, 1989.  The defendant's notice of appeal was filed on January 25, 1990, well beyond the ten day period for filing a notice of appeal set forth in Rule 4(b), Fed.R.App.P., and does not confer jurisdiction on this Court.  Accordingly,


3
It is ORDERED that the show cause order entered March 13, 1990 be discharged and this appeal be dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.